DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha, US-20070188404.
In regards to claim 1 and the associated method claim 7, Cha discloses a switching control device (Fig. 5; Par. 0095, 0096, 0098 switches for two display panels under control of the controller 500), comprising: a master control circuit (Fig. 5, 500 controller); and a plurality of switch control circuits (Fig. 5, 508 and 510 first and second switching circuits) corresponding to a plurality of display screens one by one (Fig. 5, 106 first panel and 122 second panel); wherein the master control circuit is configured to 
In regards to claim 2 and the associated method claim 8, Cha discloses the plurality of display switching instructions further comprise a touch starting signal configured to trigger touch functions of the display screen (Par. 0033 second display panel comprises a touch screen); and the master control circuit is configured to simultaneously output the switching-on signal and the touch starting signal to the display screen (Par. 0046 when the laptop is closed the second display panel turns on and devices associated with the second display panel are turned on, i.e. touch screen).
In regards to claim 3, Cha discloses the display control voltage comprises a plurality of sub-voltages with different functions (Fig. 5, 508 and 510 with a transistor for each line D which has a function of driving a singular display line with its voltages); each of the plurality of switch control circuits comprises a plurality of switch transistors corresponding to the plurality of sub-voltages in the display control voltage one by one (Fig. 5, 508 and 510 with a transistor for each line D); and for each of the plurality of switch transistors, a grid electrode of the switch transistor is configured to receive the corresponding switch control signal, a first electrode of the switch transistor is configured to receive the corresponding sub-voltage, and a second electrode of the switch transistor is configured to output the received sub-voltage to the corresponding 
In regards to claim 4, Cha discloses the master control circuit comprises a processor (Fig. 5, 500 controller, i.e. processor).
In regards to claim 5 and the associated method claim 9, Cha discloses a channel analog switch (Par. 0039-0048 determining an opening or a closing of the laptop, i.e. an analog switch), and a plurality of processor interfaces corresponding to the plurality of display screens one by one (Fig. 5, connections between the controller 500 and scan drivers 502 and 504, switches 508 and 510, and data driver 506); wherein the master control circuit is connected to the channel analog switch , and the channel analog switch is respectively connected to the plurality of display screens via the plurality of processor interfaces (Par. 0039-0048 determining an opening or a closing of the laptop, i.e. an analog switch, which controls what occurs on the connections between the controller 500 and scan drivers 502 and 504, switches 508 and 510, and data driver 506 for driving the displays); wherein the master control circuit is further configured to output a plurality of transmission control signals corresponding to the plurality of display screens one by one to the channel analog switch (Par. 0039-0048 determining an opening or a closing of the laptop, i.e. an analog switch, which controls what occurs on the connections between the controller 500 and scan drivers 502 and 504, switches 508 and 510, and data driver 506 for driving the displays); and wherein the channel analog switch is further configured to select a processor interface corresponding to a transmission control signal under the control of the received transmission control signal, and output the received data signal to the corresponding 
In regards to claim 6, Cha discloses two display screens are provided (Fig. 5, 508 and 510 switches), and the channel analog switch is a single-channel analog switch (Par. 0039-0048 determining an opening or a closing of the laptop, i.e. an analog switch).
In regards to claim 10, Cha discloses each display screen is configured to receive a display control voltage, and at least one of a data signal, a switching-on signals or a switching-off signal in corresponding display switching instructions (Par. 0092-0098 outputting display control signals such as display data and on/off signals for the switches, which are output to the two displays based on the switches, wherein the switches are controlled by the controller); to be switched on under the control of the received switching-on signal (Par. 0092-0098 turning the switches on and outputting a display signal when a on, i.e. valid, signal is applied and turning the switches off and stopping a display signal when an off, i.e. invalid, signal is applied); to display according to the display control voltage and the data signal (Par. 0098 driving the display panels based on the state of the switches); and to be switched off under the control of the received switching-off signal (Par. 0092-0098 turning the switches on and outputting a display signal when a on, i.e. valid, signal is applied and turning the switches off and stopping a display signal when an off, i.e. invalid, signal is applied).

In regards to claim 12, Cha discloses touch address codes corresponding to a touch starting signal are pre-burnt in the display, and are configured to trigger touch functions of the display screen under calling of the touch starting signal screen (Par. 0033 second display panel comprises a touch screen; instructions for utilizing said touch screen are stored, i.e. pre-burnt in).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha, US-20070188404 in view of Kawabe, US-20090027306.

Kawabe discloses a mobile phone with two display screens (Fig. 1) and a selector (Fig. 3, 4 selector) to connect the signal processing with the correct display (Par. 0046).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the switching device of Kawabe can be implemented in a mobile phone form factor as Kawabe discloses. The motivation for doing so would have been that mobile phones can utilize a dual display arrangement that needs switching in the manner of Cha.
Therefore, it would have been obvious to combine Kawabe with Cha to obtain the invention of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	3/16/21










/VIJAY SHANKAR/           Primary Examiner, Art Unit 2622